DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 10/14/2020 are acknowledged. Claims 1-6 and 9-22 are currently pending, claims 16 and 18-22 have been withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/14/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In response to applicant’s arguments against the reference of Hainfeld for lacking multiple components in the inner membrane layer as well as the specific ratios of 

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 9-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-6, 9-15, and 17 recite the newly amended limitation of “and the hybrid membrane comprises a ratio of the one or more stabilizing agent molecules to the one or more lipid molecules ranging from 1:1 to 1:2, and a 1:2 ratio of the one or more 
Applicant is required to cancel the new matter in the response to this Office action. Alternatively, applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 9-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the stabilizing agent and lipid molecules have a ratio of 1:1 to 1:2 and that the stabilizing agent molecules have a ratio to the aggregation inhibitors of 1:2 implying that the nanoparticles comprise at least these three different molecules at set ratios whereas the originally filed specification (i.e. further dependent claim 6) indicates that the lipid and aggregation inhibitors have the same structure implying that only 2 agents may be present. They then have a ratio of stabilizing agent to the lipid/aggregation inhibitor (both being the same) of 1:1 to 1:2 or just a ratio of 1:2 implying two different ranges for the same two molecules. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a ratio of a 1:1 to 1:2 for the stabilizing agent:lipid/aggregation inhibitor, and the claim also recites a ratio of just 1:2 for the stabilizing agent:lipid/aggregation inhibitor which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further the terms stabilizing agent, lipid, and aggregation inhibitor do not appear to have 
Claims 2-6, 9-15, and 17 depend from and do not rectify the indefinite nature of this claim and thus are also indefinite. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Messersmith, R. et al., (J. Phys. Chem. C, 2013) and further in view of Lee, K., et al., (J. Phys. Chem. B, 2006).
Messersmith teaches gold nanoparticles used for plasmon resonance sensing coated with in inner first layer of 50 uM oleate (lipid/aggregation inhibitor), and outer 100 uM of phosphatidylcholine (lipid/aggregation inhibitor), and a further inner layer material of 0-60 uM decanethiol (stabilizing agent molecule) with points at 50 uM, yielding a ratio of 1:2 of decanethiol to oleate/lipids or a ratio of 1:2 for the stabilizing agent to the lipid/aggregation inhibitors, compare instant claims 1-5. (See paragraph 26726, paragraph 5, and figure 1.) Regarding one or more of the lipids or aggregation inhibitors having the same structure, the particles comprise multiple lipids and multiple oleate molecules sharing the same structure. Messersmith teaches that the particles are spherical, compare instant claim 9. (See page 26726, paragraph 1.) Messersmith teaches that the particles can also further include the dye Ponceau S, compare instant claims 10 and 13. (See figure 3.) 
Messersmith does not teach that the inner particles are silver.
Lee teaches gold and silver nanoparticles for use as plasmon resonance sensors and that both gold and silver have a similar real dielectric function for use in plasmon resonance but that silver has an advantage in that it has a sharper plasmon resonance band which gives better sensing resolution as well as acting as better scatterers when compared with gold. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute or combine the gold noble .

Claims 1-6, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hainfeld, J.F., et al., U.S. Patent Application 2008/0089836 as evidenced by Gao, F., et al., Spect. Acta Part A, 2007) in view of Huang, H., et al., (J. Biomed. Sci., 2009) as evidenced by Black, J.C., (University of Denver, 2013) and Ishizaki, T., et al., JP2013159830A (English translation provided).
Hainfeld discloses nanoparticles having silver or iron oxide cores coated by a bilayer of molecules with an inner layer of surface binding molecules in direct contact with the nanoparticle and having a hydrophobic moiety (alkyl) and a binding moiety that results in a covalent bond where the binding moiety is an amine moiety and a further outer layer of amphipathic molecules including hydrophobic groups and outer carboxyl, or phosphate groups such as fatty acids (oleic acid, a c18 stabilizer with a carboxyl group) and phospholipids (phosphatidylcholine), compare instant claims 1-8. (See claims 1-13, and paragraphs 0051, 0241, and 0243.) Hainfeld discloses that the binding moiety for the surface binding molecules suitable for use with silver particles include 
	Gao provides evidence that fluorescein is a pH sensitive dye used to measure pH when in nanoparticles. (See abstract.)
Hainfeld as evidenced by Gao does not teach the ratio of the coating materials such as the alkylamine (stabilizing agent), oleic acid (aggregation inhibitor/lipid), and phosphatidylcholine (lipid/aggregation inhibitor). 
Huang teaches formulation of lipid coated metal particles by forming hydrophobic particles in a coating of oleic acid and oleylamine to form the hydrophobic coated nanoparticles and then further encapsulating these particles in a lipid based DOTAP, PEG-DSPE, and Rhodamine-DOPE micelle layer. (See abstract, and page 2 paragraphs 6-7.) Haung teaches that these oleic/oleylamine/lipid coated nanoparticles results in small stable nanoparticles allowing for efficient cellular loading with low cytotoxicity for in vivo imaging. (See page 6, paragraph 2.) Huang teaches forming the particles by first dispersing them with lipid in chloroform. (See page 2, paragraph 7.) 

Regarding the ratio of these inner lipid/fatty materials used as the first coating on the particles to the outer micellar layer of lipids taught by Huang, Black provides evidence that in bilayer liposome type structures the outer leaflet to inner leaflet ratio of lipid/hydrophobic molecules in 1.23 or slightly more than 1:1 given the larger area covered by the outer leaflet. (See page 5.) This would yield a ratio of oleic acid/oleylamine to DOTAP/PEG-DSPE of 1:1.23.
Hainfeld as evidenced by Gao and Huang as evidenced by Black do not teach the ratio of the inner oleylamine/oleic acid coating used to coat particles such as silver (though Hainfeld teaches using such materials to coat either silver or iron oxide particles).
Ishizaki teaches forming silver nanoparticles by surface coating them with an alkyamine and carboxylate mixture such as oleic acid and oleylamine at ratios of 75:25 to 25:75 with 75:25 to 50:50 (i.e. 4:1 to 1:4) being more preferred. (See page 8 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized coating amounts of oleic acid and oleylamine on the surface of silver particles as taught by Ishizaki in forming the oleic, oleylamine, and lipid coated particles of Hainfeld, Gao, Huang, and Black in order to provide for particles that are readily dispersible in further lipophilic solvents and can be obtained with high recovery rates. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the art of Hainfeld, Huang, and Ishizaki all teach coating metal particles with a layer of oleic acid and alkylamines such as oleylamine prior and Ishizaki teaches art accepted amounts of such coatings that provide for highly dispersible particles when forming silver particles with these coating materials. The use of ratios of 4:1 to 1:4 oleylamine to oleic acid and a ratio of inner leaflet lipid materials to outer leaflet lipids of 1.23 as evidenced by Black would provide for a ratio of 1:4:2.46 to 4:1:2.46 oleic/oleylamine/lipid overlapping with a 1:1 to 1:2 ratio of oleic acid to lipids and also encompassing a 1:2 ratio of oleylamine to oleic acid. Though the reference does not specifically teach adding the ingredients in the amounts as claimed by applicant, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hainfeld, J.F., et al., U.S. Patent Application 2008/0089836 as evidenced by Gao, F., et al., Spect. Acta Part A, 2007) in view of Huang, H., et al., (J. Biomed. Sci., 2009) as evidenced by Black, J.C., (University of Denver, 2013) and Ishizaki, T., et al., JP2013159830A (English translation provided) as applied to claims 1-6, 10, 13-15, and 17 and in further view of Li, et. al., ( Royal Soc. Chem., 2015).
Hainfeld, Gao, Huang, Black, and Ishizaki teach imaging and drug delivery nanoparticles comprising a silver core particle coated by a bilayer of surface binding and amphipathic molecules connected to further agents such as drugs and antibodies through cleavable linkers. 
Li does not teach the shape of the core nanoparticles.
Li teaches the shape effects of coated nanoparticles on cellular uptake comparing sphere, rod, cubic, and disk shaped coated nanoparticles and indicating that the spherical nanoparticles provide for the highest cellular uptake. (See abstract.) Li teaches that silver and gold nanoparticles have their most efficient uptake when spherical rather than in rod shape. (See page 16631 last paragraph through page 16632 first paragraph and figure 1.)
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hainfeld, J.F., et al., U.S. Patent Application 2008/0089836 as evidenced by Gao, F., et al., Spect. Acta Part A, 2007) in view of Huang, H., et al., (J. Biomed. Sci., 2009) as evidenced by Black, J.C., (University of Denver, 2013) and Ishizaki, T., et al., JP2013159830A (English translation provided) and Li, et. al., ( Royal Soc. Chem., 2015) as applied to claims 1-6, 9-10, 13-15, and 17 above, and further in view of Shen, Y., et al., JACS, 2010).
Hainfeld, Gao, Huang, Black, Ishizaki, and Li teach imaging and drug delivery nanoparticles comprising a metal core particle coated by a bilayer of surface binding and amphipathic molecules connected to further agents such as drugs and antibodies 
Hainfeld, Gao, Huang, Black, Ishizaki, and Li do not teach that the particles can be conjugated to anti-cancer drugs through thioester bonds.
	Shen teaches prodrug nanocapsules comprising the anti-cancer drug camptothecin connected through a thioester bond to form amphipathic nanoparticle shell forming molecules. (See abstract.) Shen teaches that by using a thioester bond as a linker in such prodrug compounds it allows for the bond to easily be hydrolyzed by esterase which is abundant in cells. (See page 4259, paragraph 4.)
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to conjugate anti-cancer drugs such as camptothecin through esterase cleavable linkers to the amphiphilic shell materials of particles of Hainfeld, Gao, Huang, Black, Ishizaki, and Li or further include the camptothecin based amphiphilic shell materials of Li in the amphiphilic coatings of Hainfeld, Gao, and Li in order to provide for the delivery of anticancer drugs to cancer cells in a patient that would be cleaved upon cellular uptake by esterases and thus more specifically deliver the drugs to the target cells. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Hainfeld already teaches that the nanoparticles comprise amphiphilic coating materials connected to drugs through cleavable bonds to form prodrugs and that such particles can be used for cancer therapy and Li provides for amphiphathic shell forming materials comprising anticancer drugs as well as thioester linkers used to . 
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618